Citation Nr: 0635765	
Decision Date: 11/17/06    Archive Date: 11/28/06

DOCKET NO.  04-17 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
service-connected hepatitis C.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from January 1973 to January 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2003 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
which effectuated a Board decision of September 2003 granting 
service connection for hepatitis C and assigned a 10 percent 
disability evaluation, effective June 2000.  

The veteran appealed the RO's determination as to the 
disability evaluation assigned and, in a Decision Review 
Officer's decision and Supplemental Statement of the Case 
(SSOC) dated February 2005, the RO increased the disability 
evaluation for the veteran's service-connected hepatitis C to 
40 percent, effective June 2000.  The veteran was advised of 
the increased rating by letter in February 2000; however, he 
did not withdraw his appeal.  In AB v. Brown, 6 Vet. App. 35 
(1993), the U.S. Court of Appeals for Veterans Claims held 
that, on a claim for an original or increased rating, the 
veteran will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation, and it follows that 
such a claim remains in controversy, even if partially 
granted, where less than the maximum benefit available is 
awarded.  Thus, this appeal continues.

In May 2005, the veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing.  The transcript 
of the hearing is associated with the claims file.

At the May 2005 hearing, the veteran's representative 
requested a separate evaluation for depression secondary to 
service-connected hepatitis C.  This matter is referred to 
the RO for appropriate development.  




FINDING OF FACT

The competent and probative evidence of record shows the 
veteran's service-connected hepatitis C is manifested by 
daily fatigue, malaise, and anorexia, with weight loss of 17 
pounds over the six-year appeal period.  There is no 
objective evidence showing the veteran has hepatomegaly or 
incapacitating episodes having a total duration of at least 
six weeks during the past 12-month period.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
service-connected hepatitis C have not been met.  38 U.S.C.A. 
§§ 1155 (West 2002); 38 C.F.R. §§ 4.114, Diagnostic Code 7354 
(2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see Mayfield v. Nicholson, 
444 F.3d 1328 (2006).

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In November 2004, the RO sent the veteran a letter informing 
him of the types of evidence needed to substantiate his claim 
and its duty to assist him in substantiating his claim under 
the VCAA.  The November 2004 letter informed the veteran that 
VA would obtain all relevant evidence in the custody of a 
Federal department or agency, including VA, the service 
department, Social Security, and other pertinent agencies.  
He was advised that it was his responsibility to send medical 
records showing his service-connected disability had 
increased in severity, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also advised that he should send any evidence or 
information in his possession that supports his claim.  See 
38 C.F.R. § 3.159(b)(1).

In Pelegrini, the Court of Appeals for Veterans Claims held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on a claim for VA benefits.  In this 
regard, the Board notes that the claim for an increased 
rating for hepatitis C currently on appeal was initiated in 
June 2000 as a claim for service connection, which was 
subsequently denied in a November 2001 rating decision.  The 
VCAA was enacted in November 2000, at which time the 
veteran's claim for service connection was before the RO for 
adjudication.  After the Board granted service connection and 
the RO assigned a 10 percent evaluation for hepatitis C in 
October 2003, the veteran submitted a timely notice of 
disagreement as to the RO's determination in November 2003.  
In April 2004, the veteran was afforded a personal hearing at 
the RO and in May 2004, the RO issued a Statement of the Case 
(SOC) continuing the veteran's 10 percent disability 
evaluation for hepatitis C.  As noted, the RO subsequently 
sent the veteran a letter dated in November 2004, informing 
him of the VCAA and its affect on his claim.  

Although the veteran was not given complete notification of 
the VCAA requirements until after the initial unfavorable 
agency of original jurisdiction decision, he has not been 
prejudiced thereby.  The Board finds that any defect with 
respect to the timing of the VCAA notice requirements was 
harmless error.  The content of the November 2004 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  Following the VCAA 
letter, SSOCs dated in February and April 2005 were issued, 
which provided the veteran with an additional 60 days to 
submit additional evidence.  Thus, the Board finds that the 
actions taken by VA have essentially cured the error in the 
timing of the notice.  Further, it finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Accordingly, the Board 
finds that VA has satisfied its duty to assist the veteran in 
apprising him as to the evidence needed, and in obtaining 
evidence pertinent to his claim under the VCAA.  

The Board recognizes that the notifications from the RO pre-
dated, and did not specifically comport with the recent 
decision of the Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  However, the Board finds no prejudice 
to the veteran in proceeding with the present decision, given 
the communications regarding the evidence necessary to 
establish his claim and the fact that a disability evaluation 
and effective date has already been assigned to his service-
connected disability.  Therefore, further VCAA notice is not 
required.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

II.  Facts and Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2006).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Service connection for hepatitis C was established in October 
2003, and the RO assigned a 10 percent disability evaluation 
under 38 C.F.R. § 4.114, Diagnostic Code (DC) 7354 (2003).  
At that time, the RO considered VA outpatient treatment 
records which showed the veteran had decreased appetite and 
increased fatigability, but no substantial weight loss or 
hepatomegaly.  The RO also considered that active treatment 
for the veteran's hepatitis C had been terminated.  

Under DC 7354, a 40 percent disability evaluation is 
warranted for hepatitis C manifested by daily fatigue, 
malaise, and anorexia, with minor weight loss and 
hepatomegaly, or incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, during the past 
12-month period.  A 60 percent evaluation is warranted for 
daily fatigue, malaise, and anorexia, with substantial weight 
loss (or other indication of malnutrition), and hepatomegaly, 
or incapacitating episodes having a total duration of at 
least six weeks during the past 12-month period, but not 
occurring constantly.  A 100 percent evaluation is warranted 
for hepatitis C with serologic evidence of hepatitis C 
infection and near-constant debilitating symptoms due to the 
hepatitis C infection.  

After carefully reviewing the evidence of record, the Board 
finds the preponderance of the evidence is against the grant 
of an evaluation in excess of 40 percent for service-
connected hepatitis C.  Review of the record reveals the 
veteran has daily fatigue, malaise, and anorexia; however, 
there is no evidence that he has had hepatomegaly (an 
enlarged liver).  See VA examination reports dated February 
2001 and December 2004; see also VA outpatient treatment 
records dated from July 2000 to April 2005.  In addition, the 
Board finds the veteran has not had substantial weight loss 
or other indication of malnutrition to warrant an increased 
evaluation to 60 percent.  In this regard, the Board notes 
that the examiner who conducted the December 2004 VA 
examination noted the veteran reported losing 25 to 30 pounds 
over the previous three years and that there was evidence of 
poor nutrition.  The examiner did not specifically identify 
the evidence that showed poor nutrition, but did note the 
veteran reported losing 25 to 30 pounds over the previous 
three years.  See also May 2005 Travel Board hearing 
transcript.  Regardless, the Board finds the evidence does 
not show the veteran's service-connected hepatitis C caused 
substantial weight loss.  VA outpatient treatment records 
dated from July 2000 to April 2005 reflect the veteran's 
weight has fluctuated during the entire appeal period between 
152 and 169 pounds, with the most recent weight recorded at 
162 pounds in April 2005.  Given that the veteran has lost no 
more than 17 pounds over the entire appeal period, the Board 
finds he has not had "substantial" weight loss as 
contemplated in the rating criteria.  

In making the above determination, the Board also notes that, 
in increasing the veteran's disability evaluation to 40 
percent in February 2005, the RO considered the veteran's 
report of losing 25 pounds in the previous three years.  In 
increasing the veteran's disability evaluation, the RO 
determined that the veteran's weight loss was "minor," as 
he lost an average of 12 1/2 pounds per year.  The RO also 
considered the veteran's report of daily fatigue, malaise, 
and anorexia, but noted he did not have hepatomegaly and had 
not had any incapacitating episodes.  The Board finds that 
the veteran's weight loss over the entire appeal period is 
contemplated in the 40 percent disability evaluation 
currently assigned.  

In evaluating the ultimate merit of this claim, the Board 
also notes that the evidence does not show the veteran has 
had incapacitating episodes for at least six weeks out of the 
previous 12-month period.  An incapacitating episode is 
defined as a period of acute signs and symptoms severe enough 
to require bed rest and treatment by a physician.  See DC 
7354, Note 2.  Review of the evidence shows the veteran has 
never reported having symptoms severe enough to warrant bed 
rest and treatment by a physician.  In fact, the veteran 
reported that he continues to work, although his job is 
sedentary.  See December 2004 VA examination report.  

In summary, the Board finds that, although the veteran has 
daily fatigue, malaise, anorexia, and some weight loss, there 
is no evidence showing his service-connected disability has 
increased in severity so as to more nearly approximate the 
criteria for the next higher rating.  In this regard, the 
Board notes that veteran's hepatitis C has been in remission 
for three years, see February 2005 VA outpatient treatment 
record, and he has not manifested substantial weight loss or 
had incapacitating episodes for six weeks during the previous 
12 months to warrant a 60 percent disability evaluation.  In 
the same way, the Board notes there is no evidence showing 
the veteran's symptoms are almost constant and debilitating 
to warrant a 100 percent disability evaluation.  Therefore, 
the Board finds that the preponderance of the evidence is 
against a finding that the veteran's service-connected 
hepatitis C warrants an evaluation in excess of 40 percent.

In an effort to afford the veteran the highest possible 
disability rating, the Board has evaluated his service-
connected disability under all other appropriate diagnostic 
codes.  The Board has considered the veteran's service-
connected hepatitis C under all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, 
after careful review of the available diagnostic codes and 
the medical evidence of record, the Board finds there are no 
other DCs that provide a basis to assign an evaluation higher 
than the 40 percent evaluation currently assigned.  The Board 
notes, that during the pendency of the veteran's claim and 
appeal, the rating criteria for evaluating disabilities of 
the liver were revised, effective July 2, 2001.  See 66 Fed. 
Reg. 29,486 (July 2, 2001); (codified at 38 C.F.R. § 4.114, 
DCs 7311 to 7354 (2002)).  

As noted, service connection for hepatitis C was established 
in October 2003.  Although the veteran's claim for service 
connection was pending at the time of the revisions, the RO 
did not evaluate his claim under the "old" rating criteria 
because DC 7354, under which his service-connected disability 
was evaluated, was not included in the rating schedule before 
July 2001.  Instead, infectious hepatitis was evaluated under 
DC 7345 prior to July 2001.  In an effort to prevent any 
prejudice to the veteran in this regard, the Board has 
evaluating the veteran's service-connected disability under 
DC 7345 (2000), which provided that a 60 percent evaluation 
was warranted where there is moderate liver damage and 
disabling recurrent episodes of gastrointestinal disturbance, 
fatigue, and mental depression.  A 100 percent evaluation was 
warranted where there is marked liver damage manifest by 
liver function test and marked gastrointestinal symptoms, or 
episodes of several weeks duration aggregating three or more 
times a year and accompanied by disabling symptoms requiring 
rest therapy.  Although the veteran has moderate liver 
damage, fatigue, and mental depression, there is no evidence 
showing he has disabling recurrent episodes of 
gastrointestinal disturbance to warrant a 60 percent 
disability evaluation.  Likewise, there is no evidence 
showing he has marked liver damage manifested by liver 
function tests and marked gastrointestinal symptoms, or 
episodes of disabling symptoms three or more times a year 
that require rest therapy to warrant a 100 percent disability 
evaluation.  Therefore, the Board finds DC 7345 (2000) does 
not assist the veteran in obtaining an increased disability 
evaluation.  The Board notes the rating criteria for DC 7345 
in effect as of July 2001 are identical to the criteria for 
DC 7354 listed above.  As the Board has determined the 
veteran's service-connected hepatitis C does not warrant an 
increased evaluation under DC 7354, the Board finds that DC 
7345, in effect as of July 2001, does not assist the veteran 
in obtaining a higher disability evaluation.  

In summary, and for the reasons and bases set forth above, 
the Board finds the veteran is not entitled to an evaluation 
in excess of 40 percent for service-connected hepatitis C, 
and the benefit-of-the-doubt is not for application.  See 
Gilbert, 1 Vet. App. at 55.  

ORDER

Entitlement to an evaluation in excess of 40 percent for 
service-connected hepatitis C is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


